El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En la mañana del 22 de octubre de 1923, bailándose- Ino-cencia Rodríguez parada entre dos montones de piedra al lado Norte de la carretera Central, en Santurce, fue gol-peada por la guagua de servicio público “Experiencia,” propiedad del demandado Miguel Mir, y murió a consecuen-cia de los golpes casi inmediatamente. Su hijo natural, el menor Julio Alfonso Carbou, asistido y representado de acuerdo con la ley, alegando ser su heredero único y universal y que el accidente se debió exclusivamente a la ne-gligencia del chauffeur de la guagua, entabló este pleito en reclamación de daños y perjuicios y obtuvo sentencia a su favor por dos mil dólares.
En su opinión la corte sentenciadora se expresó, en parte, como sigue:
“Como cuestión de derecho solamente deseamos discutir si es pro-cedente conceder en estos casos otra indemnización que no sea la de daños materiales: en otras palabras, si existe- obligación de indem-nizar daños o sufrimientos morales. Cualquiera que sea nuestro cri-terio sobre este particular nos sentimos obligados a respetar y se-guir la opinión de nuestro más alto tribunal en el caso de Maído-nado vs. Porto Rico Drug Co., 31 D.P.R. 747, donde claramente se resuelve que los sufrimientos causados pueden y deben ser teni-dos en cuenta, al calcular una indemnización en casos de esta natu-raleza, y aún más, que ellos pueden ser por sí solos materia indem-nizable. En el caso citado no se probó ningún otro daño que no fuera el sufrimiento moral de Ignacio Maldonado por la muerte de su hijo Luis Maldonado, y sin embargo, la Corte Suprema sostuvo que ese sufrimiento podía y debía ser indemnizado, revocando la sentencia de la corte inferior y dictando otra en la que se concedía una indemnización al padre por la muerte de su hijo.
“Finalmente, consideramos que el demandante ha probado, aten-didas todas las circunstancias, que ha sufrido daños y perjuicios con la muerte de su madre Inocencia Rodríguez por valor de $2,000.”
No conforme el demandado apeló señalando en su ale-gato la comisión de siete errores.
*811Los dos primeros se refieren a la cansa del accidente. Sostiene el apelante qne el choque de su guagua con Inocencia Rodríguez y la muerte de ésta, no se debieron a la negligencia de su empleado el chauffeur sino a algo inevitable y en todo caso a la negligencia contributoria de la Sra. Rodríguez.
Hemos examinado cuidadosamente la prueba y a nues-tro juicio sostiene las conclusiones de hecho de la corte sen-tenciadora. Inocencia Rodríguez estaba parada con otra persona casi a la orilla de la carretera que entonces se es-taba reconstruyendo y si el chauffeur del demandado hu-biera llevado su guagua a la velocidad moderada que de consuno exigían la ley y las circunstancias concurrentes, a saber: un carrito de carbón parado al lado Sur de la ca-rretera, dos mujeres al lado Norte y otra guagua que ca-minaba a gran velocidad en sentido contrario, el accidente hubiera sido por él fácilmente evitado.
 Los errores tercero y cuarto levantan una cuestión de verdadera trascendencia. Se formulan así: La corte inferior erró al sostener que como resultado de la muerte de su madre natural, el demandante-apelado sufrió daños consistentes en sufrimientos morales y al considerar aplicable la teoría sentada por esta Corte Suprema en el caso de Maldonado v. The Porto Rico Drug Co., 31 D.P.R. 747.
Conocemos la forma en que se expresó el juez senten-ciador. Su apreciación del caso de Maldonado no es del todo exacta pues en dicho caso se tomaron en consideración además de la angustia y el sufrimiento moral, otros elemen-tos de daños, como se verá en seguida. En él la jurispru-dencia se resumió así:
“La pérdida de servicios no constituye un daño especial que sea necesario alegar. El montante de la indemnización a que un padre tiene derecho por la muerte de su hijo menor causada por la negligencia de otro, es aquella suma que, considerando todas las cir-cunstancias del caso, es justa y razonable; y al determinar el im-porte de la indemnización puede tenerse en cuenta no sólo la per-*812dida de los servicios del niño durante su menor edad y los gastos de asistencia médica y de entierro, sino también la angustia y su-frimiento moral de los padres.”
Y en el curso de la opinión se dijo:
“¿Probó la parte demandante los daños y perjuicios reclama-dos? No existe en toda la evidencia dato alguno que demuestre a cuánto ascendieron los gastos del padre con motivo de la enferme-dad y muerte de su hijo. Ningún daño concreto fué probado. Sólo hay una base: la muerte misma del niño, que ha sido reconocida por la jurisprudencia como suficiente para la concesión de daños y perjuicios en casos de esta naturaleza.
“La ley en Puerto Rico sobre la materia es igual a la que rige en California y la Corte Suprema de dicho estado ha resuelto que: ‘El elemento principal de los daños es el valor que probablemente hubieran tenido los servicios del niño muerto hasta llegar a su mayor edad; el jurado está limitado al daño pecuniario efectivo cau-sado al padre. La pérdida de servicios no constituye un daño especial que sea necesario alegar. Un veredicto por $20,000 fué anu-lado por ser excesivo: Morgan v. Southern Pac. Co., 95 Cal. 510; 29 Am. St. Rep. 143. Yéase también el caso de Cleary v. City R. R. Co., 76 Cal. 240, en cuanto a la indemnización a que un padre tiene derecho por la muerte de su hijo menor causada por la negli-gencia de otro.’ Pomeroy’s Cal. Code of Civil Procedure, p. 123.
“En el último de los casos citados, la corte dice:
“ ‘Bajo el artículo 377 del Código de Enjuiciamiento Civil, el montante- de la indemnización a que un padre tiene derecho por la muerte de su hijo menor causada por la negligencia de otro, es aquella suma que, considerando todas las circunstancias del caso, es justa y razonable; y al determinar el importe de la indemnización el jurado puede correctamente tener en cuenta no sólo la pérdida de los servicios del niño durante su menor edad y los gastos de asis-tencia médica y de entierro, sino también la angustia y sufrimiento moral de los padres.’ Cleary v. City R. R. Co., 76 Cal. 240.
“Dadas las circunstancias concurrentes en este caso, la angustia, el sufrimiento moral de los padres tuvo que ser necesariamente in-tenso. En cuanto a los servicios probables del hijo, sólo conocemos que tenía ocho años faltándole trece para llegar a la mayor edad. En Puerto Rico, sobre todo entre las familias enteramente pobres o de pocos bienes de fortuna, no es raro el caso en que un menor de edad trabaja y aporta por completo el producto de su trabajo a *813gastos generales del bogar. Mucho depende de la condición de sa-lud, de la personalidad del menor. Nada concreto conocemos aquí, pero algún valor será siempre necesario dar a los servicios del hijo.
“Atendido, pues, el resultado de la prueba, nos parece que la cuantía de la indemnización puede razonablemente fijarse en tres mil dólares.”
En un alegato adicional presentado por la parte ape-lante se sostiene y se demuestra que el criterio adoptado por la Corte Suprema de California en los casos citados en la decisión de Maldonado, supra, fué abandonado en poste-riores decisiones. Por ejemplo, en el de Munro v. Dredging Co., 84 Cal. 515, la corte se expresó así:
‘ ‘ El dolor, la pena y el sufrimiento moral de la madre o esposa del finado no están incluidos en las circunstancias a considerarse, de acuerdo con la sección 377 del Código de Enjuiciamiento Civil, y no se puede conceder indemnización por los mismos, arinque el ju-rado puede tomar en consideración la pérdida de las comodidades, compañía y protección del interfecto.”
Y posteriormente la dicha parte apelante llamó la aten-ción de la corte hacia un caso decidido por la Corte de Circuito de Apelaciones del Primer Circuito, en el cual estaba envuelta la interpretación de los artículos 60 y 61 de nuestro Código de Enjuiciamiento Civil. Nos referimos al caso de The American Railroad Co. of P. R. v. Santiago et al., 9 F. (2d) 753. La jurisprudencia establecida se re-sumió así: r
“Bajo los artículos 60 y 61 del Código de Enjuiciamiento Civil de Puerto Rico, en una acción por la muerte de un hijo menor la corte debe instruir al jurado que al determinar la pérdida pecu-niaria del padre puede considerar la probable duración de la vida de éste y los beneficios pecuniarios que pudiera razonablemente es-perarse él habría de recibir del hijo durante el período de expec-tación de vida común a ambos, incluyendo dinero, atención personal, cuidados, protección y ayuda, pero no así los dolores y sufrimien-tos del hijo ni la pesadumbre del padre, y que ninguna suma debe concederse por concepto de daños punitivos.”
*814Y en el curso de la opinión se dijo:
“En un juicio subsiguiente sobre la cuestión de daños debe ins-truirse al jurado, entre otras cosas, que, al considerar la pérdida pecuniaria sufrida por el padre, puede tomar en consideración la probable duración de la vida de éste y del hijo, los futuros bene-ficios pecuniarios que pudiera razonablemente esperarse que el padre habría de recibir del hijo durante todo el período de expectación de vida común a ambos, incluyendo entre tales pérdidas no sólo las contribuciones en dinero sino también aquellos beneficios que el padre pudiera derivar de la atención personal, cuidados, protección y ayuda que el hijo pudiera prestar al padre; que al conceder da-ños el jurado no debe tomar en consideración ni conceder suma al-guna por los dolores y sufrimientos del hijo ni la pesadumbre o pena del padre por la muerte del hijo; que ninguna suma debe con-cederse por concepto de daños punitivos; y que la suma a conce-der debe ser el valor actual de los beneficios futuros de carácter pecuniario que razonablemente puedan esperarse, dadas todas las circunstancias, durante todo el período de expectación de vida co-mún al interfecto y al padre.”
La cuestión fué ampliamente discutida en el seno del tribunal tomándose en consideración además los casos de Am. R. R. Co. of Porto Rico v. Didricksen, 227 U. S. 145, y Mich. Cent. R. R. v. Vreeland, 227 U. S. 59, decididos por la Corte Suprema de los Estados Unidos, y en los cuales se interpretó por dicho alto tribunal un estatuto que tenía por origen, al igual que los preceptos del Código de En-juiciamiento Civil de California correspondientes a los ar-tículos 60 y 61 del Código de Enjuiciamiento Civil de Puerto Eico, la llamada Ley de Lord Cambell.
Eso no obstante, estimándose que la situación jurídica en Puerto Eico era distinta, que los artículos 60 y 61 del Código de Enjuiciamiento Civil no eran la fuente original de la concesión de daños, sino- los artículos 1803 y 1804 del Código Civil y que las Cortes Suprema y de Circuito no habían tenido aún la oportunidad de resolver el problema a la luz de todas esas consideraciones, se sostuvo la juris-prudencia establecida en el caso de Maldonado, supra. El *815criterio de la corte quedó así fijado en la opinión emitida por el Juez Asociado Sr. Wolf hace unos días en el caso de Orta v. P. R. Railway, Light & Power Co., 36 D.P.R. 743.
Aplicando ese criterio es necesario concluir que no se cometieron los errores tercero y cuarto que estudiamos.
En la demanda se alegó que el demandante “con la muerte de su madre lia perdido la única persona de quien tenía derecho a recibir alimentación y protección y que la muerte de su citada madre acarrea al demandante una gran desgracia y un gran sufrimiento, pues que, huérfano como era de padre se encuentra hoy también privado del cariño y de la protección de su madre, habiendo sufrido daños y perjuicios por la suma de diez mil dollars ($10,000), los cuales no le han sido pagados en todo ni en parte, ni por el demandado ni por ninguna otra persona a nombre de él.” T la prueba demostró que el menor demandante era huérfano de padre, viviendo fuera de Puerto Rico con sus abuelos paternos, y que la madre era una obrera que trabajaba en La Colectiva. A su trabajo iba cuando reci-bió el golpe que le ocasionó la muerte. Nada enviaba a su hijo. Nada ni parecer necesitaba éste de ella. Sin embargo, la madre existía y estaba obligada al sostenimiento de su hijo. Nada hay absolutamente estable en la vida y situación material de las familias. Los abuelos podrían v,enir a menos y morir y en tal caso hubiera sido la madre el seguro refugio y sostén del hijo. El hijo estaba en la menor edad — 9 años — la madre tenía alrededor de treinta y aunque sus ganancias necesariamente debieron ser pocas, ganancias eran y la experiencia demuestra hasta dónde puede llegar una madre cuando un hijo necesita. Esto, hablando sólo de la pérdida de una probable ayuda material. La pér-dida de la compañía y cuidado que hubiera podido pres-tarle en su caso la madre es evidente. Y los sufrimientos del hijo, aunque atenuados por la ausencia desde tan tem-prana edad, tuvieron necesariamente que existir.
*816El quinto error se refiere a la cuantía de los daños.
La verdad es que las, circunstancias que concurren en este caso son de las menos fuertes que puedan imaginarse para un hijo demandante. Quizá la indemnización debió ser menor, pero en ausencia de un claro abuso de discreción, opinamos que no debemos alterarla.
Por el sexto error se sostiene que la demanda debió desestimarse de plano porque no se alega en ella que la madre muerta fuera mayor de edad.
Consta de los autos que el demandado al contestar alegó por vía de excepción previa que la demanda no aducía he-clios suficientes para determinar una causa de acción, pero, tal excepción jamás fué discutida separadamente ni resuelta aisladamente por- la corte.
La cuestión se suscita por vez primera ante esta Corte Suprema. Cabía levantarla dentro de la excepción. Pero si se hubiera' levantado a su debido tiempo, la demanda pudo ser fácilmente enmendada.
Fué el pleito a juicio y la prueba demostró que la ma-dre era mayor de edad al tiempo de su muerte y esa prueba se presentó sin objeción alguna por parte del demandado.
■ Si el demandado al final del juicio hubiera levantado la cuestión, el demandante hubiera pedido permiso para en-mendar su demanda conformándola con la prueba y lo hu-biera obtenido.
Bajo esas circunstancias carece de mérito alguno la con-tención del apelante. Los debates judiciales deben ser cla-ros y consistentes. La verdad y la justicia deben prevale-cer. T las sorpresas evitarse.
La excepción debe, pues, en lo que al extremo indicado se refiere, considerarse abandonada y el defecto subsanado por la prueba.
Resta sólo considerar el último de los errores alegados. Sostiene el apelante que no habiendo probado el demandante que fuera heredero único, ni siquiera que fuera *817heredero de Inocencia Bodríguez, la demanda no pudo ser como fue declarada con lugar.
Hemos examinado la prueba y a nuestro juicio demues-tra que el demandante era heredero de Inocencia Bodríguez, pero no demuestra en verdad que fuera el único heredero, aunque todo induce a creer que lo era.
La ley — artículo 61 del Código de Enjuiciamiento Civil —y la jurisprudencia establecen que la acción debe enta-blarse por todos los herederos conjuntamente o por uno solo a beneficio de todos.
En tal virtud nos vemos obligados a revocar la senten-cia apelada con el solo objeto de determinar si el deman-dante es o no el único heredero, debiendo la corte inferior dictar nueva sentencia de acuerdo con el resultado de la prueba que se le presente con tal fin, todo sujeto a los prin-cipios establecidos en esta opinión.